Citation Nr: 1600986	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  12-21 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether the denial of apportionment of the Veteran's Department of Veterans Affairs (VA) compensation benefits in excess of $1162.00 per month for the support of the Appellant as his dependent spouse was proper.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to December 1985.  He died in January 2004; the Appellant is the Veteran's surviving spouse.



This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In a January 2014 decision, the Board determined that the Appellant had filed a timely notice of disagreement (NOD) following the July 2003 apportionment of the Veteran's compensation benefits of $1162.00 per month.  The Board then remanded the matter for the issuance of a statement of the case (SOC).  Pursuant to the Board remand, an SOC was issued in January 2015.  The Appellant filed a timely VA Form 9 in February 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action on her part is required.


REMAND

In a November 2013 videoconference hearing before the undersigned Veterans Law Judge, the Appellant presented argument as to whether a timely NOD was filed as 

to the RO's July 2003 apportionment decision.  She did not testify as to the merits of her apportionment claim.

In a March 2015 Report of General Information, the Appellant requested a hearing on multiple issues to include the apportionment claim.  She subsequently indicated that she wanted to personally appear to provide testimony at the RO as to another issue included in the March 2015 hearing request.  See the Appellant's statement received May 2015.  Accordingly, the Board will construe the March 2015 Report of General Information as a request by the Appellant for a personal hearing at the RO before a Veterans Law Judge.

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2015).

Given the Appellant's timely request, a remand of the issue on appeal is necessary to afford the Appellant her requested hearing.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Appellant for a hearing before a member of the Board sitting at the RO in New Orleans, Louisiana.  The Appellant should be notified of the date, time, and place of such hearing by letter mailed to her current address of record.  After the hearing is conducted, or if the Appellant withdraws her hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

